‘:.
                                                                                    .       6:




                          OFFICE OF THE ATTORNE’Y; GENERAL OF TEXAS
                               .
                                           AUSTIN
             GROVER SELLERS
             ~~ONNCY GEN$NAL




                  Bon. PIG& W. Jones
                  cou5 ty hIa tor _


                  Dow &ir. Jone8:




    !:
                                                                aid aa sa1ar.y the mm
    ‘I



                                                             Ion. reque?t   of recint
     i

    :    .
                                                           ot ~the United %&es.

i                                                          Rowever, on Haroh 17,

                          IV,             ‘.
                                  For both appointments; & ealsry vms set st
                           42125.00 per yam.    No oompensstion was raoeivia by
                           th0 wrltf3r, but $2124.00 wit3 psid to the. Assistant
                           cotity Auditor for h.izl osrvioes for the yosr 0s 1943.
                                  '1 shkl appreciate   your opinlans. upon the          .
                           roihiiing ,questions:
                 .’   -
                                 Wl; &n the, As&tsnt      County ,Auditor 1oc;ally
                           roooivs $2X%00 l%r hi8 aervioes oubsoquont~,to
                          'A?aroh 17, l.31,3, when the annual oo$pcnsatlon was sot
                           at 82l25.00 per year?              a
                          . .

                                       .   .

                                                .


              Don.. Hart U. Jones, page 2                            ..

                                                       .*     .
                                                                                       ‘.
                     -.




                                               legally hold the orrice     0r County
    ,
                                               80, would I be elii@l6’     for re-


                        The population of Chinos Counky, aooordinC to .tho
              1940 *Federal Census, 4s 8,136,      ,.
    \’
                        ‘Article  3902,, V. A. 0. s., provides In regard t0
              oelarles .Of deputioa, assistants and olerks of d$striot,
              oounty and preoinat offloors,    as folkrust    .
                          *In counties -having a population oi twenty-five
                   .thousand (25,000) or less inhabitants,     first. aooist-
                    ant or chief deputy not to,.%xoeed Bi&hteen Hundred
                 . ($1800.00) Dollars p,%r annum; other assistants       depu-
                  - ties, or olsrks not ,to exoecid l’litaen Hundred (~1500.00)
                    Dollars per annun each.*                        . .  *.

                           In vi%w 0r tha ltitst*on   on assistants~ salarias,
               as ,provided in said Artiole 3902, PI%answr yoti question
               No. 1 in the negative. We polnt out further in this connoo-
               .thn thnt~ the maxin~m salary that ,oould be allovred the
               Aeslstsnt Cody     Auditor of your county undsr tho.law le. ’
              .3150.00 per uenth, suoh oonp%ns%tion to begin on the day
               mid assistant quslitied    for ortioe.   Tha oo~penarttlon for
               a~iraOti0nsl .part of n month should 80 ‘a’proportionate part
        I
        ,


        , .    0r suah moathly eslery.              t
                         !Phia departneat has held in ~ILWZOUSopinions that
              a o.ounty~orricer~s service in tho Amy 0r the United Gtates
              doss not of itS6lr disqualiiy    hFm.frV2 holding DuOhcounty
.
              offioe and reooivir~ coznpenestion thareior.     ‘Qxorora,   if
              you are 0thorxlse   quallfioa .tor appointment to the orrloe or,
              oounty auditor of Gaines County, Texas, we amw%r your ques-
              tion No.’ 2 In the affirciative,  as your military sarvioo in
              tho Amy Of the Vnitod States would’not disqualify       you.
                                .Ue aro enolos$ng    horsrith our Opinions DOS. O-5831,,
              o-5791, o-5505, ena O-5017,             Fn support of the next above hOl,dinE.*
                                                            Yours very truly